708 P.2d 1207 (1985)
76 Or.App. 396
STATE of Oregon, Respondent,
v.
Chester Strather BASS, Jr., Appellant.
85-4273; CA A35299.
Court of Appeals of Oregon.
Argued and Submitted October 22, 1985.
Decided November 14, 1985.
Gary D. Babcock, Public Defender, Salem, argued the cause for appellant. With him on the brief was Sally L. Avera, Salem.
Stephen F. Peifer, Asst. Atty. Gen., Salem, argued the cause for respondent. With him on the brief were Dave Frohnmayer, Atty. Gen., and James E. Mountain, Jr., Sol. Gen., Salem.
Before RICHARDSON, P.J., and WARDEN and NEWMAN, JJ.
PER CURIAM.
Defendant appeals his conviction for sexual abuse in the first degree. He contends that the court erred in allowing evidence of the results of a polygraph examination. He concedes that he and his counsel signed a stipulation that the results of the test would be admissible but contends that, because polygraph results are not scientifically reliable, the test results should have been excluded. The evidence was admissible because of the stipulation. State v. Brown, 297 Or. 404, 687 P.2d 751 (1984).
Affirmed.